FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-1520
                 _____________________________

ANTWAND HOWARD,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.


                       September 9, 2019


PER CURIAM.

     Appellant was charged with, and convicted of, solicitation of
a minor via computer, traveling to meet a minor, and lewd or
lascivious molestation. The evidence adduced at trial established
multiple separate acts within each of those three categories, but
the charging document alleged only that the acts occurred within
a stated time span, leaving open the possibility that they only
occurred once. The verdict form did not list separate acts under
any of the three counts alleged in the information. The verdict
was guilty as charged.

    In post-Anders briefing, Appellant invokes the Florida
Supreme Court’s decision in Lee v. State, 258 So. 3d 1297 (Fla.
Dec. 13, 2018), as establishing a double-jeopardy violation from
his convictions for solicitation of a minor and traveling after
solicitation of a minor. The supreme court held in State v. Shelley,
176 So. 3d 914 (Fla. 2015), that dual convictions for solicitation of
a minor and traveling to meet a minor violate double jeopardy,
because the traveling statute includes the language making
solicitation a crime; and the court rejected as insufficient the
Legislature’s attempts to make it clear that it intends for the two
to constitute separate crimes. 176 So. 3d at 919. Building on
Shelley, Lee requires us to “consider only the charging document”
“to determine whether multiple convictions of solicitation of a
minor, unlawful use of a two-way communications device, and
traveling after solicitation of a minor are based upon the same
conduct for purposes of double jeopardy.” 258 So. 3d at 1299.

     We are required to follow Lee; and thus we reverse the lesser
conviction, which is the solicitation. Id. at 1305. On remand, the
trial court should resentence for the remaining convictions. We
otherwise affirm.

    REVERSED and REMANDED.

RAY, C.J., and KELSEY and JAY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

David Joffe of Joffe Law, P.A., Fort Lauderdale, for Appellant.

Ashley Moody, Attorney General; and Heather Flanagan Ross,
Assistant Attorney General, Tallahassee, for Appellee.




                                 2